DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 11/6/2020 has been acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
	                                              Status of Claims

Claims 1-3, 5-11, 13, and 15-23 are pending. Claim 12 has been previously cancelled. Claims 4 and 14 are been cancelled. Claims 21-23 have been added. Claims 1, 6,  and 13 have been amended. Claims 1, 6 and 13 are independent.  This Non-FINAL Office action is in response to the “Request for Continued Examination with Amendments and Remarks” received on 3/2/2022.

Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 3/2/2022; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
	Office Note: Claims 4 and 14 have been cancelled, therefore any rejection or objection pertaining thereupon is now considered moot.
With respect to the previous claim rejections under 35 U.S.C. § 103, applicant has amended the independent claim and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection attached above in the Non-FINAL office action and therefore the prior arguments are considered moot.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
Non-Final Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written 
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 
Claims 1-3, 5-11, 13, and 15-23 are rejected under 35 USC 103 as being unpatentable over Styler et al. (United States Patent Publication 2019/0101924) Khoo et al. (United States Patent Publication 2020/0175869), and in view of Breitenberger (DE102017211044).
With respect to Claim 1: While Styler discloses “A system comprising: one or more processors” [Styler, Abstract]; 
“and one or more computer-readable media storing instructions executable by the one or more processors” [Styler, ¶ 0043]; 
“wherein the instructions, when executed, cause the system to perform operations comprising” [Styler, ¶ 0043]; 
“capturing image data of an environment using an image sensor on an autonomous vehicle” [Styler, ¶ 0021, 0029-0031, 0035-0036, 0051, 0066-0070 and Figure 4]; 
“determining that the image data represents a vehicle in the environment” [Styler, ¶ 0021, 0029-0031, 0035-0036, 0051, 0066-0070 and Figure 4]; 
“determining a first feature (received data) associated with the vehicle” [Styler, ¶ 0021, 0029-0031, 0035-0036, 0066-0070 and Figure 4]; 


“receiving, from the machine-learned model, an indication that the vehicle is associated with the reverse state” [Styler, ¶ 0021, 0029-0031, 0035-0036, 0066-0070 and Figure 4]; 
“predicting, based at least in part on the indication that the vehicle is associated with the reverse state” [Styler, ¶ 0021, 0029-0031, 0035-0036, 0066-0070 and Figure 4]; 
“and a second feature of the environment determined from map data” []; 
“a trajectory of the vehicle” [Styler, ¶ 0021, 0029-0031, 0035-0036, 0066-0070 and Figure 4]; 
“and controlling the autonomous vehicle based at least in part on the trajectory of the vehicle to provide the vehicle with space to execute the trajectory” [Styler, ¶ 0021, 0029-0031, 0035-0036, 0066-0070 and Figure 4].
Styler does not specifically state that the received data are features such as reverse lights, map data, or wheel angles.
Khoo, which is also a vehicle control system, based on other vehicles states teaches “determining, from the image data, features associated with the vehicle, the features including a first feature indicative of a vehicle reverse light state” [Khoo, ¶ 0018-0019, 0043, and 0076];
“receiving, from the machine-learned model, an indication that the vehicle is associated with a reverse state, the reverse state indicating that the vehicle is 
“predicting, based at least in part on the indication that the vehicle is associated with the reverse state and a second third feature of the environment determined from map data, a trajectory of the vehicle” [Khoo, ¶ 0018-0019, 0043, and 0076].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Khoo into the invention of Styler to not only include using machine learned data/images to teach a system to predict movements of vehicles based on location, environment, and orientation over time as Styler discloses but to also use known machine learning systems to detect vehicles, their lights, people leaving and entering, and map location to predict reversing as taught by Khoo with a motivation to improve situational awareness for parking and vehicle control [Khoo, ¶ 0002]. Additionally, the claimed invention is merely a combination of old, well known elements such as vehicle control based on exterior variables and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Further, Breitenberger, which is also a vehicle control system based on other vehicle data, teaches “determining, from the image data, features a first 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Breitenberger into the invention of Styler to not only include using machine learned data/images to teach a system to predict movements based on location, environment, and orientation over time as Styler discloses but to also use known wheel angle measurements to communicate direction and intent of vehicles for vehicle control as taught by Breitenberger with a motivation to improve situational awareness [Breitenberger, Abstract]. Additionally, the claimed invention is merely a combination of old, well known elements such as vehicle control based on exterior variables and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 2: While Styler discloses “The system of claim 1, wherein the machine-learned model is trained using training image data annotated to indicate: a ground truth state of a vehicle at a time that the training image data is captured” [Styler, ¶ 0021, 0024, 0029-0031, 0055, 0035-0036, 0066-0070 and Figure 4]; 
“and a direction of travel of a training vehicle associated with the vehicle for an amount of time proximate the time that the training image data was 
Styler does not specifically state that light is a reversed light.
Khoo, which is also a vehicle control system, based on other vehicles states teaches “a ground truth state of a lighting state of a vehicle reverse light at a time that the training image data is captured;” [Khoo, ¶ 0018-0019, 0043, and 0076].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Khoo into the invention of Styler to not only include using machine learned data/images to teach a system to predict movements of vehicles based on location, environment, and orientation over time as Styler discloses but to also use known machine learning systems to detect vehicles, their lights, people leaving and entering, and map location to predict reversing as taught by Khoo with a motivation to improve situational awareness for parking and vehicle control [Khoo, ¶ 0002]. Additionally, the claimed invention is merely a combination of old, well known elements such as vehicle control based on exterior variables and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim 3: Styler discloses “The system of claim 1, wherein the vehicle is a first vehicle” [Styler, ¶ 0021, 0024, 0029-0031, 0035-0036, 0057 0066-0070]; 
“the operations further comprising: determining a first velocity of the first vehicle” [Styler, ¶ 0021, 0024, 0029-0031, 0035-0036, 0057 0066-0070]; 
“and determining a first difference between the first velocity of the first vehicle and a speed limit at a location of the first vehicle in the environment; or a second difference between the first velocity of the first vehicle and a second velocity of a second vehicle in the environment” [Styler, ¶ 0021, 0024, 0029-0031, 0035-0036, 0057 0066-0070]; 
“wherein the machine-learned model is further trained to predict the vehicle behavior based at least in part on differences in vehicle speeds” [Styler, ¶ 0021, 0024, 0029-0031, 0035-0036, 0057 0066-0070]; 
“and one or more of the first difference or the second difference are input into the machine-learned model” [Styler, ¶ 0021, 0024, 0029-0031, 0035-0036, 0057 0066-0070].
With respect to Claim 5: Styler discloses “The system of claim 1, wherein controlling the autonomous vehicle comprises maintaining a position of the autonomous vehicle for a duration of time associated with the vehicle executing the trajectory” [Styler, ¶ 0021, 0029-0031, 0035-0036, 0066-0070 and Figure 4].
With respect to Claim 6: all limitations have been examined with respect to the system in claim 1-3 and 5. The method taught/disclosed in claim 6 can clearly perform 
With respect to Claim 7: Styler discloses “The method of claim 6, wherein the indication that the vehicle is associated with the reverse state comprises an angle of the vehicle relative to a second feature of the environment” [Styler, ¶ 0021, 0024, 0029-0031, 0055, 0035-0036, 0066-0070 and Figure 4]; 
“wherein predicting the trajectory of the vehicle is further based at least in part on the angle of the vehicle relative to the second feature” [Styler, ¶ 0021, 0024, 0029-0031, 0055, 0035-0036, 0066-0070 and Figure 4].
With respect to Claim 8: Styler discloses “The method of claim 6, wherein predicting the trajectory of the vehicle comprises determining that the vehicle is preparing to parallel park” [Styler, ¶ 0021, 0029-0031, 0035-0036, 0066-0070 and Figure 4]; 
“and wherein the maneuver comprises maintaining a stopped position for a duration of the vehicle to parallel park; or enter a traffic lane to traverse around the vehicle in the environment” [Styler, ¶ 0021, 0029-0031, 0035-0036, 0066-0070 and Figure 4].
With respect to Claim 9: Styler discloses “The method of claim 6, further comprising: determining a region proximate the vehicle that the vehicle is permitted to reverse into, wherein predicting the trajectory is further based on a location of the region relative to the vehicle” [Styler, ¶ 0021, 0029-0031, 0035-0036, 0066-0070 and Figure 4].
Claim 10: Styler discloses “The method of claim 9, wherein the region comprises one or more of: a lane of traffic; a parking space; or a driveway” [Styler, ¶ 0021, 0029-0031, 0035-0036, 0066-0070 and Figure 4].
With respect to Claim 11: all limitations have been examined with respect to the system in claim 3. The method taught/disclosed in claim 11 can clearly perform on the system of claim 3. Therefore claim 11 is rejected under the same rationale.
With respect to Claim 13: all limitations have been examined with respect to the system in claim 1-3 and 5. The medium taught/disclosed in claim 13 can clearly perform on the system of claim 1-3 and 5. Therefore claim 13 is rejected under the same rationale.
With respect to Claim 15: all limitations have been examined with respect to the system in claim 5. The medium taught/disclosed in claim 15 can clearly perform on the system of claim 5. Therefore claim 15 is rejected under the same rationale.
With respect to Claim 16: Styler discloses “The one or more computer-readable media of claim 13, wherein the feature is a first feature, the operations further comprising: determining an angle of the vehicle relative to a second feature of the environment” [Styler, ¶ 0021, 0024, 0029-0031, 0055, 0035-0036, 0066-0070 and Figure 4]; 
“wherein the machine-learned model is further trained to predict the vehicle behavior based at least in part on environmental features and one or more of the angle or the second feature are input into the machine-learned model” [Styler, ¶ 0021, 0024, 0029-0031, 0055, 0035-0036, 0066-0070 and Figure 4]; 
 Claim 17: all limitations have been examined with respect to the method in claim 9. The medium taught/disclosed in claim 17 can clearly perform the medium of claim 9. Therefore claim 17 is rejected under the same rationale.
With respect to Claim 18: all limitations have been examined with respect to the method in claim 10.  The medium taught/disclosed in claim 18 can clearly perform the method of claim 10. Therefore claim 18 is rejected under the same rationale.
With respect to Claim 19: all limitations have been examined with respect to the system in claim 3.  The medium taught/disclosed in claim 19 can clearly perform on the system of claim 3 Therefore claim 19 is rejected under the same rationale.
With respect to Claim 20: all limitations have been examined with respect to the system in claims 1-3 and 5.  The medium taught/disclosed in claim 20 can clearly perform on the system of claims 1-3 and 5. Therefore claim 20 is rejected under the same rationale.
With respect to Claim 21: Styler discloses “The system of claim 1, wherein predicting the trajectory of the vehicle comprises determining that the vehicle is preparing to parallel park, and wherein the maneuver comprises:  maintaining a stopped position for a duration of the vehicle to parallel park; or entering a traffic lane to traverse around the vehicle in the environment” [Styler, ¶ 0020-0021, 0024, 0029-0031, 0055, 0035-0036, 0066-0070 and Figure 4].
With respect to Claim 22: Styler discloses “The system of claim 1, wherein the operations further comprise: determining a region proximate the vehicle that the vehicle is permitted to reverse wherein predicting the trajectory is further based on a location of 
With respect to Claim 23: Styler discloses “The system of claim 22, wherein the region comprises one or more of: a lane of traffic; a parking space; or a driveway” [Styler, ¶ 0020-0021, 0024, 0029-0031, 0055, 0035-0036, 0066-0070 and Figure 4].
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669